            Case 1:19-cv-03426-OTW Document 79 Filed 04/06/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
CARLOS DEL RIO,
                                                                 :
                                      Plaintiff,                 :   19-CV-3426 (OTW)
                                                                 :
                     -against-                                   :   OPINION & ORDER
                                                                 :
257 SG PIZZA CORP., et al.,                                      :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

    I. Introduction

         After Plaintiff failed to appear for a court conference, the matter is before me for an

award of attorneys’ fees and costs to Defendant under Federal Rule of Civil Procedure (“Rule”)

16(f).

    II. Background

         On December 3, 2020, I scheduled a pretrial conference in this action for January 21,

2021 at 3:00 pm. (ECF 67). On January 12, 2021, Defendants’ counsel, Milo Silberstein, Esq. and

Amanda Maguire, Esq. of Dealy Silberstein & Braverman, LLP, moved to withdraw because their

client could no longer pay them. (ECF 68). Plaintiff opposed that motion. (ECF 69). I converted

the previously-scheduled pre-trial conference to a hearing on the pending motion to withdraw

and directed the parties to email my Chambers the names and phone numbers of those who

would be appearing at the conference. (ECF 70). I also ordered that Defendant Giuseppe Graci

appear at the conference. (ECF 70). On January 20, 2021, Defendants’ counsel emailed my
          Case 1:19-cv-03426-OTW Document 79 Filed 04/06/21 Page 2 of 5




Chambers, listing the attorneys, including Jiajing Fan 1, Plaintiff’s counsel, and parties who

would be on the line. Ms. Fan was copied on that email.

        Mr. Silberstein, Ms. Maguire, and Mr. Graci timely appeared for the January 21, 2021

conference, but neither Ms. Fan nor anyone else from her firm, Hang & Associates PLLC

appeared. See Transcript. A member of my Chambers staff called Plaintiff’s counsel, but the call

was not answered. Mr. Silberstein also emailed Plaintiff’s counsel. See Tr. at 5. The Court and

Defendants waited almost thirty minutes for Plaintiff’s counsel to appear. On January 22, 2021,

I ordered Plaintiff to show cause in writing why I should not dismiss the action for failure to

prosecute and why I should not order Plaintiff to pay Defendants’ costs and attorneys’ fees in

connection with the January 21, 2021 conference and cited Federal Rules of Civil Procedure

16(f), 37(b)(2)(A), 28 U.S.C. § 1927, and/or the Court’s inherent authority. (ECF 71, the “Order

to Show Cause”).

        Plaintiff, through counsel Ms. Fan, responded to the Order to Show Cause on January

22, 2021. (ECF 72). Plaintiff argued that due to a calendaring error, counsel believed that the

conference was at 4:00 pm, not 3:00 pm. (ECF 72 at 1). Plaintiff also argued that counsel “was

reviewing the document[s] for [the] conference and did not pay attention to emails and

incoming phones [sic].” (ECF 72 at 1). Plaintiff further argued that no party was prejudiced by

counsel’s failure to appear because the purpose of the hearing was on the Defendants’ counsel

motion to withdraw. (ECF 72 at 2).




1
 According to Defendants, Ms. Fan is the attorney with whom Defendants primarily interact on the matter. Tr. at
5.

                                                       2
          Case 1:19-cv-03426-OTW Document 79 Filed 04/06/21 Page 3 of 5




    III. Analysis

            a. Failure to Prosecute

        Given Plaintiff’s prompt response to the Order to Show Cause, at this time, I decline to

dismiss the case for failure to prosecute under Federal Rule of Civil Procedure 41(b).

            b. Rule 16(f) Sanctions

        Rule 16(f) provides that if a party fails to obey a scheduling or pretrial order, or fails to

appear at a scheduling or pretrial conference, or if the party’s attorney is substantially

unprepared to participate in the conference, a court may impose sanctions. Fed. R. Civ. P.

16(f)(1). Rule 16(f) further provides that “[i]nstead of or in addition to any other sanction, the

court must order the party, its attorney, or both to pay the reasonable expenses – including

attorney’s fees – incurred because of any noncompliance with this rule, unless the

noncompliance was substantially justified or other circumstances make an award of expenses

unjust. Fed. R. Civ. P. 16(f)(2).

        I find that Plaintiff must reimburse Defendant for the full fees and costs associated with

the January 21, 2021 conference. Plaintiff’s absence from the January 21, 2021 conference was

not substantially justified nor would an award of expenses be unjust. See Holmes v. NBC/GE,

168 F.R.D. 481, 482 (S.D.N.Y. 1996) (awarding fees for plaintiff’s counsel failure to appear at

two pretrial conferences). Miscalendaring the conference times is and has never been

substantial justification. Ms. Fan is also responsible for monitoring communications regarding

her client and case. Plaintiff’s argument that no party suffered prejudice is nonsensical given

that he filed an opposition to the underlying motion. See ECF 69.




                                                   3
         Case 1:19-cv-03426-OTW Document 79 Filed 04/06/21 Page 4 of 5




       Upon review of Defendants’ submitted fees and cost, I find that they are reasonable.

Defendants’ fees and costs for the January 21, 2021 status conference are $632.88 reflecting

$585.00 in fees for Mr. Silberstein and Ms. Maguire and $47.88 for transcript costs. (ECF 77-1).

Mr. Silberstein’s rate of $475.00 per hour and Ms. Maguire’s rate of $375.00 per hour are well

within the range of rates approved in this District. See, e.g. Tatintsian v. Vorotyntsev, No. 16-CV-

7203 (GHW), 2020 WL 2836718, at *5 (S.D.N.Y. June 1, 2020) (approving partner rates of $375,

associate rates of $300, and paralegal rates of $150); Beastie Boys v. Monster Energy Co., 112 F.

Supp. 3d 31, 55 (S.D.N.Y. 2015) (approving partner rates of $675); Broad. Music, Inc. v. Pamdh

Enters., Inc., No. 13-cv-2255 (KMW), 2014 WL 2781846, at *7 (S.D.N.Y. June 19, 2014)

(collecting cases awarding $400 to $735 per hour for partners). Both Mr. Silberstein and

Ms. Maguire billed 0.6 hours to attending the January 21, 2021 conference, which was spent

largely waiting for Ms. Fan to appear. Ms. Maguire additionally billed 0.2 hours to emails with

Ms. Fan and the Court about appearances for the conference. The $47.88 cost for the transcript

is also reasonable because I ordered that Defendants order the transcript of the hearing.




                                                 4
         Case 1:19-cv-03426-OTW Document 79 Filed 04/06/21 Page 5 of 5




   IV. Conclusion

       For the reasons stated above, Plaintiff’s counsel is sanctioned under Rule 16(f) and shall

reimburse Defendants for their attorneys’ fees and costs associated with the January 21, 2021

conference. In the avoidance of all doubt, this Rule 16(f) sanction is imposed only on Plaintiff’s

counsel, not Plaintiff himself. Plaintiff’s counsel is ordered to remit $632.88 to Defendants’

counsel by April 20, 2021 and file proof of payment.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: April 6, 2021                                                   Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                 5
